Exhibit 10.2

AMENDED AND RESTATED

MANAGEMENT CONSULTING AGREEMENT

THIS AMENDED AND RESTATED MANAGEMENT CONSULTING AGREEMENT (this “Agreement”) is
entered into on May 21, 2008, with an effective date as of February 7, 2007, by
and among Rexnord LLC, a Delaware limited liability company (the “Company”),
George M. Sherman (“GMS”), Cypress Group, LLC, a Maryland limited liability
company (“Cypress”), and Cypress Industrial Holdings, LLC, a Maryland limited
liability company (“Cypress Industrial”, and collectively with the Company, GMS
and Cypress, the “Parties”).

RECITALS

A. The Parties (including Rexnord Corporation, the predecessor entity to the
Company) have previously entered into a Management Consulting Agreement, dated
July 21, 2006 (the “Initial Agreement”), which Initial Agreement was effective
as of and subject to the Closing (within the meaning of the Merger Agreement, as
defined below) (the date of such Closing, the “Effective Date”). The terms of
the Initial Agreement shall govern the respective rights and obligations of the
Parties under the Initial Agreement from the Effective Date through February 6,
2007.

B. The Parties now wish to amend and restate the Initial Agreement on the terms
and conditions specified herein. The Parties intend that this Agreement will
supersede and replace the Initial Agreement, which Initial Agreement superseded
the then existing management consulting agreement by and among the Parties,
effective as of November 25, 2002 (the “Prior Agreement”). The parties agree
that the Prior Agreement and any other prior consulting agreements between the
Company and any of its subsidiaries or parent entities, on the one hand, and
GMS, Cypress, or Cypress Industrial, on the other hand, were terminated and of
no further force or effect as of the Effective Date, except for the Initial
Agreement entered into and effective as of the Closing.

C. The Company desires to continue to engage Cypress to assist the Company on
the terms and conditions set forth herein.

D. The Company believes that it is in its best interest to continue to engage
Cypress on the terms and conditions set forth herein and for Cypress to continue
to arrange for GMS to provide the services contemplated by this Agreement.

E. The Company desires that GMS continue be the individual responsible for
performing the duties on behalf of Cypress set forth in this Agreement.

F. RBS Global, Inc., a Delaware corporation and parent company of the Company,
Chase Acquisition I, Inc., Chase Merger Sub, Inc. (“Merger Sub”), and TC Group,
L.L.C. entered into an Agreement and Plan of Merger dated as of May 24, 2006
(the “Merger Agreement”) pursuant to which Merger Sub merged with and into
Rexnord Corporation, the predecessor entity to the Company (the “Merger”) and
the Company continues its existence as a wholly-owned subsidiary of Rexnord
Holdings, Inc (“Parent,” and, together with its subsidiaries, “Rexnord”).

G. Cypress’, GMS’ and Cypress Industrial’s agreement to enter into the Initial
Agreement and any mutually agreed upon amendments thereto, and to be bound by
the terms thereof was a material factor in the decision of Chase Acquisition I,
Inc. to enter into the Merger Agreement and constitutes partial consideration
for the payments and commitments made or to be made by Chase Acquisition I, Inc.
and its affiliates in connection therewith.



--------------------------------------------------------------------------------

H. Cypress desires to continue to be engaged, and GMS desires Cypress to be
engaged, by the Company in the capacities and on the terms and conditions
described herein.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Scope of Engagement. The Company agrees to engage Cypress, and Cypress hereby
accepts such engagement, on the terms and conditions set forth herein effective
as of the date of this Agreement, until this Agreement is terminated in
accordance with Section 4. GMS and Cypress agree that, unless otherwise agreed
in writing by the Company, GMS shall provide all consulting services to be
performed under this Agreement by Cypress (including the duties set forth in
Section 2). GMS understands that the Company will classify Cypress and GMS as
independent contractors for all purposes. Payments due to Cypress hereunder
shall not be subject to withholding except as required by law.

2. Duties.

a. During the term of the Initial Agreement and this Agreement, GMS agrees to
serve as a director of the Company and as a director in the capacity of
Non-Executive Chairman of the Board of Directors of RBS Global, Inc., and the
Board of Directors of Rexnord Holdings, Inc. (the “Boards”), a Delaware
corporation (“Parent”).

b. GMS and Cypress acknowledge and agree that GMS and Cypress have a duty to act
in the best interests of Rexnord. GMS and Cypress acknowledge and agree not to
knowingly commit any act that would injure the business, interests or reputation
of Rexnord or, to the best of GMS’ and Cypress’ knowledge, any of Rexnord’s
subsidiaries or affiliates.

c. During the term of this Agreement, GMS shall (i) devote at least two days on
average per month advising Rexnord with respect to management strategy; and
(ii) attend at least four meetings of each Board per year.

d. The parties agree and acknowledge that the obligations set forth under
Section 2(d) of the Initial Agreement have been fulfilled by each of the
parties, and that neither (i) the terms of the transactions referenced therein,
including the terms of any shares of capital stock or options to purchase
capital stock of Parent; nor (ii) the terms of that certain Stockholders’
Agreement, dated as of July 21, 2006, by and among Parent, Rexnord Acquisition
Holdings I, LLC, a Delaware limited liability company, Rexnord Acquisition
Holdings II, LLC, a Delaware limited liability company, Cypress Industrial and
GMS (as the same may be amended or restated, the “Cypress Stockholders’
Agreement); nor (iii) the terms of any Stock Option Agreement between the Parent
and Cypress, Cypress Industrial, GMS or any of their respective affiliates
(each, an “Option Agreement”), shall be effected by the entering into of this
Agreement. In particular, and without limiting the generality of the foregoing,
the entering into of this Agreement and the modifications it effects to the
Initial Agreement shall not be deemed a “termination of the Consulting
Agreement” (as that term is defined in the Cypress Stockholders’ Agreement or
any Option Agreement) for purposes of Section 4 or Section 6 of the Cypress
Stockholders’ Agreement or Section 3 or Section 4 of the currently existing
Options Agreement(s). The Parties further acknowledge and agree that provisions
of this Section 2(d) represent additional consideration for the continued rights
and obligations of the Parties hereunder and for the entering into of this
Agreement.

3. Consideration. In addition to the equity interests in Parent previously
issued or granted to Cypress, Cypress Industrial, GMS, as consideration for GMS’
services Cypress shall be entitled to receive reimbursement for all reasonable
out-of-pocket expenses incurred by GMS during the term of this Agreement for
travel, lodging, entertainment, and other reasonable out-of-pocket business
expenses incurred in connection with performing the services hereunder. For
purposes of clarity, such expenses shall not include amounts paid for
maintenance of an office (including a home office) or secretarial support.

 

2



--------------------------------------------------------------------------------

4. Termination. This Agreement shall be terminable as follows:

a. automatically upon the death of GMS;

b. by either the Company, GMS or Cypress for any reason with 15 days’ prior
written notice to the other party;

c. by the Company for “Cause.” The Company shall have “Cause” to terminate this
Agreement upon:

 

  (i) failure by GMS to carry out, or comply with, in any material respect, any
lawful and reasonable directive of a Board consistent with the terms of this
Agreement that, if capable of being cured, is not remedied within 30 days after
receipt of written notice from the Company specifying such failure;

 

  (ii) GMS’ conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony;

 

  (iii) GMS’ unlawful use (including being under the influence) or possession of
illegal drugs;

 

  (iv) GMS’ commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, or breach of fiduciary duty against Rexnord;

 

  (v) GMS’, Cypress’ or Cypress Industrial’s material breach of this Agreement
or Cypress Stockholders Agreement, pursuant to the terms thereof and such breach
continues unremedied for 30 days after receipt by GMS of written notice; or

d. by GMS, Cypress or Cypress Industrial for “Good Reason.” GMS, Cypress or
Cypress Industrial shall have Good Reason to terminate this Agreement upon:

 

  (i) failure by the Company to continue GMS as non-executive Chairman of the
Board of Directors of the Company or the Board of Directors of Parent (or if
Parent does not own, directly or indirectly a majority of the capital stock of
the Company, the Board of Directors of any entity that does);

 

  (ii) material diminution in GMS’ responsibilities, duties or authority with
the Company and such diminution continues unremedied for 30 days after receipt
of written notice thereof;

 

  (iii) the Company’s breach of this Agreement and such breach continues
unremedied for a period of 30 days after the Company receives written notice of
such breach; or

 

  (iv) the Company’s material breach of the Cypress Stockholders Agreement and
such breach continues unremedied for 30 days after receipt of written notice of
such breach.

5. Effect of Termination. The sole liability of the Company and its affiliates
under this Agreement upon termination of this Agreement shall be (a) to
reimburse Cypress pursuant to Section 3 for reasonable expenses incurred by
Cypress or GMS during the term of this Agreement; and (b) to comply with any
other obligations under this Agreement which expressly survive termination of
Cypress’ engagement, including, without limitation, the indemnification
obligations set forth in Section 9 hereof.

6. Nondisclosure of Proprietary Information.

a. Except as required in the faithful performance of Cypress’ or GMS’ duties
hereunder or pursuant to Section 6c below or as expressly authorized by the
Company in writing, GMS, Cypress and Cypress Industrial shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate,

 

3



--------------------------------------------------------------------------------

disclose or publish, or use for its or his benefit or the benefit of any person,
firm, corporation or other entity any confidential and proprietary information
or trade secrets of Rexnord, including, without limitation, information that is
confidential and proprietary with respect to Rexnord’s business operations,
processes, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory status, or deliver to any person,
firm, corporation or other entity any document, record, notebook, computer
program or similar repository of or containing any such confidential and
proprietary information or trade secrets. The parties hereby stipulate and agree
that between them the foregoing information is important and material and
affects the successful conduct of the businesses of Rexnord (and any successors
or assignees of Rexnord). Information that (i) is generally known by the public,
other than as a result of GMS’, Cypress’ or Cypress Industrial’s acts or failure
to act; (ii) is obtained by GMS, Cypress or Cypress Industrial from third
persons not known to GMS, Cypress or Cypress Industrial to be under an agreement
to maintain the confidentiality of the information received; or (iii) GMS,
Cypress or Cypress Industrial is legally required to disclose, is not subject to
the restrictions of this Section 6a.

b. Upon termination of this Agreement for any reason, GMS, Cypress and Cypress
Industrial will promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents or any other documents concerning the customers, business
plans, marketing strategies, products and/or processes of Rexnord.

c. GMS, Cypress, or Cypress Industrial may respond to a lawful and valid
subpoena or other legal process but shall give the Company the earliest possible
notice thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and shall assist the Company and such counsel at the Company’s expense in
lawfully resisting or otherwise responding to such process.

7. No Competition; No Disparagement.

a. Except as otherwise permitted herein, during the term of Cypress’ and GMS’
engagement hereunder and until the conclusion of the 24-month period following
the cessation of Cypress’ and GMS’ services to Rexnord hereunder, none of GMS,
Cypress or Cypress Industrial shall:

 

  (i) without the prior written consent of the Company, which consent may be
granted or withheld by the Company in its sole discretion, directly or
indirectly engage in, consult, have any equity interest in, or manage or operate
any person, firm, corporation, partnership or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in any business which competes with any material
business of Rexnord anywhere in the world (as conducted during the term of this
engagement); provided, however, that (A) GMS, Cypress, and Cypress Industrial
shall be permitted to acquire stock or membership interests in such an entity
provided the entity is publicly traded and the acquired interest is not more
than five percent (5%) of the outstanding shares or membership interests of the
entity; and (B) GMS, Cypress, and Cypress Industrial shall be permitted to hold
stock or membership interests in companies and businesses in which GMS, Cypress,
Cypress Industrial or other entities affiliated with GMS hold stock or
membership interests immediately prior to the Effective Date (including, without
limitation, stock in Colfax, Inc. and related entities), or invested prior to
the Effective Date; or

 

  (ii) hire, solicit or accept, if offered, with or without solicitation, on
GMS’, Cypress’, or Cypress Industrial’s behalf or on behalf of any other person,
the services of any person who is (or was at any time in the preceding six
months) an employee of Rexnord, nor solicit any of Rexnord’s employees to
terminate employment with Rexnord (it being understood that the foregoing shall
not apply to employees solicited or hired without GMS’ knowledge and shall not
preclude Cypress, Cypress Industrial or other companies or businesses associated
with GMS from soliciting employees generally though newspaper or other mass
media advertising); or

 

4



--------------------------------------------------------------------------------

  (iii) induce or attempt to induce any customer, supplier, licensee or other
business relation of Rexnord to cease doing business with Rexnord, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation, on the one hand, and Rexnord, on the other hand.

b. During the term of GMS’ engagement and thereafter, none of GMS, Cypress or
Cypress Industrial shall, directly or indirectly, issue or communicate any
public statement, or statement likely to become public, that is disparaging of
or damaging to Rexnord, any of its products or practices, or any of its
officers, directors, employees, representatives or stockholders. During the term
of GMS’ engagement hereunder and thereafter, neither Rexnord nor any officers of
Rexnord shall, directly or indirectly, issue or communicate any public
statement, or statement likely to become public, that is disparaging of or
damaging to GMS, Cypress or Cypress Industrial. The foregoing shall not be
violated by truthful responses required by law or legal process.

c. In the event the terms of this Section 7 shall be determined by any court of
competent jurisdiction to be unenforceable because the provision extends for too
great a period of time, over too great a geographical area, or for any other
reason, the provision shall be interpreted to extend only over the maximum
period of time for which it may be enforceable, and/or over the maximum
geographical area as to which it may be enforceable and/or to the maximum extent
in all other respects as to which it may be enforceable, all as determined by
such court in such action.

8. Injunctive Relief, Survival

a. GMS, Cypress and Cypress Industrial recognize and acknowledge that a breach
of the covenants contained in Section 6 and Section 7 will cause irreparable
damage to Rexnord and its goodwill, the exact amount of which will be difficult
or impossible to ascertain, and that the remedies at law for any breach will be
inadequate. Accordingly, GMS, Cypress and Cypress Industrial agree that in the
event of a breach of any of the covenants contained in Section 6 and Section 7,
in addition to any other remedy which may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief. Parent
and the Company recognize and acknowledge that a breach of the covenants in
Section 7b will cause irreparable damage to GMS, Cypress and Cypress Industrial
and the goodwill of Cypress and Cypress Industrial, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any breach will be inadequate. Accordingly, Parent and the Company agree that in
the event of a breach of the covenants contained in Section 7b, in addition to
any other remedy which may be available at law or in equity, GMS, Cypress and
Cypress Industrial will be entitled to specific performance and injunctive
relief.

b. The rights and obligations of the parties arising under Section 6 and
Section 7 of this Agreement shall survive, and will not be impaired by, the
expiration of GMS’ engagement by the Company.

9. Indemnification. The Company agrees that during the term of this Agreement
and following the time GMS’ and Cypress’ relationship with the Company is
terminated, GMS, Cypress and Cypress Industrial shall be entitled to receive
indemnification from time to time from the Company in accordance with the
Company’s charter, bylaws and applicable law to the extent GMS, Cypress or
Cypress Industrial (each such person, for purposes of this Section 9, an
“Indemnitee” and collectively the “Indemnitees”) becomes subject to suits,
claims, actions, causes of action, proceedings or investigations or would
otherwise be entitled to or could seek indemnification thereunder in respect of
matters which involve actions GMS or Cypress have taken or omitted to take prior
to the termination date of their relationship with the Company as an employee,
officer, director, consultant or agent of or to the Company. The Company shall
provide such indemnification to the fullest extent permitted by its charter,
bylaws and applicable law. Without limiting the generality of and in addition to
the foregoing, to the fullest extent permitted by its charter, bylaws and
applicable laws, the Company shall defend, indemnify and hold the Indemnitees
harmless for, from and against all demands, suits, claims, actions or causes of
action, assessments, losses, damages, liabilities, costs, judgments,
proceedings, investigations and expenses (including, without limitation,
interest, penalties, reasonable attorneys’ fees and disbursements) (“Losses”),
imposed on or incurred by the Indemnitees relating to GMS’ or Cypress’
relationship with the Company, including by reason of actions or omissions taken
or made by GMS or Cypress during the term of this Agreement. The Company will
also advance reasonable fees and

 

5



--------------------------------------------------------------------------------

expenses to the Indemnitees to the maximum extent permitted by law to the extent
the Indemnitees become subject to or involved in any suit, claim, action, cause
of action, proceeding or investigation involving the Company, provided that each
such person agrees and undertakes to reimburse the Company for all expenses paid
by the Company to such Indemnitee pursuant hereto in the event and only to the
extent that it shall be finally determined by a court of competent jurisdiction
that Indemnitee is not entitled, under the provisions of the Company’s charter,
bylaws, this Agreement, applicable law, or otherwise, to be indemnified by the
Company for such expenses, or if Indemnitee receives reimbursement of such
expenses from any other source.

Promptly after receipt by any Indemnitee of notice of the commencement of any
action, suit, or proceeding, such Indemnitee will, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof. The failure of such Indemnitee to notify the Company
shall have no effect on the obligations of the Company hereunder except if, and
only to the extent that, the Company suffers actual prejudice or material loss
resulting from such failure. The Company will be entitled to participate in any
such action, suit or proceeding at its own expense. Except as otherwise provided
below, to the extent that it may wish, the Company shall be entitled to assume
the defense thereof with counsel satisfactory to such Indemnitee. After notice
from the Company to such Indemnitee of its election to assume the defense
thereof, the Company will not be liable to such Indemnitee under the Agreement
for any legal or other expenses subsequently incurred by such Indemnitee in
connection with the defense thereof except as otherwise provided below. The
Indemnitees shall have the right to employ counsel in such action, suit, or
proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
the Indemnitees (and not subject to indemnification or reimbursement hereunder)
unless (a) the employment of counsel by the Indemnitees has been authorized by
the Company, (b) the Indemnitees shall have reasonably concluded that there may
be a conflict of interest between the Company and the Indemnitees in the conduct
of the defense of such action, or (c) the Company shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of one counsel acting on behalf of the Indemnitees shall
be at the expense of the Company. The Company shall not be entitled to assume
the defense of any action, suit, or proceeding brought by or on behalf of the
Company. The Company shall not be liable to indemnify any Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Company’s written consent. The Company shall not settle any such
action or claim in any manner without such Indemnitee’s written consent. Neither
the Company nor any Indemnitee will unreasonably withhold its or his consent to
any proposed settlement. Notwithstanding anything to the contrary contained
herein, the Company shall not indemnify any Indemnitee for any costs of defense
incurred by, or any judgment rendered against, any Indemnitee as a result of any
acts or omissions that constitute fraud, intentional misconduct, or gross
negligence.

During the term of this Agreement and for a period of six (6) years following
its termination, the Company shall maintain directors and officers liability
insurance with the limits and retentions substantially similar to the insurance
which is in effect as of immediately before the Effective Date and GMS shall be
covered thereunder.

For purposes of this Section 9, the term “Company” shall include Parent, the
Company, and each of their subsidiaries.

10. Legal Fees. The Company agrees that it shall reimburse GMS, Cypress or
Cypress Industrial for reasonable legal fees and expenses GMS, Cypress or
Cypress Industrial collectively incurred in connection with the negotiation and
execution of this Agreement and the Cypress Stockholders Agreement, and the
transactions contemplated hereby.

11. Public Communications. The Company agrees that Cypress and GMS shall have a
right to approve in good faith the terms of any communications by the Company,
other than communications not intended for the public generally, with respect to
Cypress and GMS, including communications concerning the engagement and the
termination of GMS’ and Cypress’ engagement with the Company. Notwithstanding
the foregoing, the Company may make any disclosure required by law, court order,
or applicable exchange or regulatory body without the approval of GMS or Cypress
and may respond truthfully to inquiries from journalists regarding the Company
and the role of GMS or Cypress therein.

12. Directors and Officers Liability Insurance. The Company shall purchase
directors and officers liability insurance coverage in the amount of $25 million
from, and at all times maintain such coverage with, an insurer selected by the
Company.

 

6



--------------------------------------------------------------------------------

13. Assignment. None of GMS, Cypress or Cypress Industrial shall be entitled to
assign this Agreement by operation of law or otherwise without the prior written
consent of the Company, and the Company shall not be entitled to assign this
Agreement to any party by operation of law or otherwise without the prior
written consent of GMS and Cypress. This Agreement shall be binding upon the
Company, GMS, Cypress, Cypress Industrial and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributes, devisees, and legatees, as applicable.

14. Complete Agreement. This Agreement constitutes the complete agreement and
understanding concerning the arrangement between the parties and supersedes all
other agreements, understandings or commitments between the parties as to the
arrangement, including, without limitation, (a) the portions of any document
referenced in Section 2(d) of the Initial Agreement that addressed the terms of
GMS’ and Cypress’ consulting arrangement with the Company, (b) the Prior
Agreement, and (c) any other consulting agreement between the Company and
Rexnord, on the one hand, and GMS, Cypress, or Cypress Industrial, on the other
hand.

15. Counterparts. This Agreement may be executed in several counterparts,
including via facsimile, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same Agreement.

16. Notice. All notices, requests, consents and other communications hereunder
to any party hereto shall be deemed to be sufficient if contained in a written
instrument and shall be deemed to have been duly given when delivered in person,
by telecopy, by nationally-recognized overnight courier, or by first class
registered or certified mail, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated in
writing by the addressee to the addressor:

(i) if to the Company, to:

Rexnord LLC

4701 Greenfield Avenue

Milwaukee, WI 53214

Attention: Patty Whaley

with copies to:

Rexnord Holdings, Inc.

c/o Apollo Management, L.P.

10250 Constellation Blvd, Suite 2900

Los Angeles, CA 90067

Fax: (310) 843-1933

Attention: Larry Berg

 

7



--------------------------------------------------------------------------------

and

Rexnord LLC

c/o Apollo Management, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Fax: (212) 515-3288

Attention: Steven Martinez

and

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036

Fax: (212) 326-2061

Attention: John M. Scott, Esq.

(ii) if to GMS, Cypress or Cypress Industrial, to:

c/o Cypress Group, LLC

111 South Calvert St., Suite 2700

Baltimore, MD 21202

Attention: George M. Sherman

with a copy to:

Hogan & Hartson

111 South Calvert St., Suite 1600

Baltimore, MD 21202

Attention: Glenn C. Campbell

17. Waiver. No party shall be deemed to have waived any right, power or
privilege under this Agreement or any provisions hereof unless the waiver shall
have been duly executed in writing and acknowledged by the party to be charged
with the waiver. The failure of any party at any time to insist upon performance
of any of the provisions of this Agreement shall in no way be construed to be a
waiver of any provision of this Agreement, nor in any way to affect the validity
of this Agreement or any part hereof. No waiver of any breach of this Agreement
shall be held to be a waiver of any subsequent breach.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the state of New York without regard to the
conflicts of laws provisions or principles thereof that would cause the
application of the laws of any jurisdiction other than the state of New York.

19. Amendment. This Agreement may not be amended or modified at any time except
by a written instrument executed by the Company, Cypress, Cypress Industrial and
GMS.

20. Construction. This Agreement shall be deemed drafted equally by the parties.
The language contained in this Agreement shall be construed as a whole and
according to its fair meaning. Any presumption or principle that the language is
to be construed against any party shall not apply. The headings in this
Agreement are only for convenience and are not intended to affect construction
or interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary.

21. Representations/Warranties. GMS, Cypress and Cypress Industrial represent
and warrant to Rexnord that (i) no legal impediment, and (ii) no arrangement or
understanding between GMS, Cypress, Cypress Industrial or any of their
affiliated entities, on the one hand, and TC Group, L.L.C. or any of its
affiliated entitles or any other person or entity, on the other hand, precludes
GMS, Cypress and Cypress Industrial from entering into this Agreement and
rendering the services contemplated hereby.

 

8



--------------------------------------------------------------------------------

22. Arbitration; Waiver of Jury Trial. Any dispute or controversy arising under,
out of, or in connection with or in relation to this Agreement shall be finally
determined and settled by arbitration in New York, New York in accordance with
the Commercial Rules of the American Arbitration Association, and judgment upon
the award may be entered in any court having jurisdiction. Within 20 days of the
conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law. It is mutually agreed that the written
decision of the arbitrator shall be valid, binding, final and non-appealable;
provided, however, that the parties hereto agree that the arbitrator shall not
be empowered to award punitive damages against any party to such arbitration. To
the extent permitted by law, the arbitrator’s fees and expenses will be borne
equally by each party. In the event that an action is brought to enforce the
provisions of this Agreement pursuant to this Section 22, each party shall pay
its own attorney’s fees and expenses regardless of whether in the opinion of the
court or arbitrator deciding such action there is a prevailing party. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL, INCLUDING TRIAL
BY JURY, IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

23. Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, the provision shall be fully severable; this Agreement shall
be construed and enforced as if the illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar as possible in terms that are legal, valid and enforceable.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:       REXNORD LLC   By:  

/s/ PATRICIA M. WHALEY

  Name:   Patricia M. Whaley   Title:   Vice President & General Counsel GMS:  
    GEORGE M. SHERMAN   By:  

/s/ GEORGE M. SHERMAN

  Name:   George M. Sherman CYPRESS:       CYPRESS GROUP, LLC   By:  

/s/ GEORGE M. SHERMAN

  Name:   George M. Sherman   Title:   Managing Member CYPRESS INDUSTRIAL:      
CYPRESS INDUSTRIAL HOLDINGS, LLC   By:  

/s/ GEORGE M. SHERMAN

  Name:   George M. Sherman   Title:   Managing Member

 

10